Exhibit 10.90

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, entered into this      day of             , 2009 (the
“Effective Date”) between COMSTOCK STATION VIEW LC, a Virginia limited liability
company, hereinafter known as “Seller,” and M/I HOMES OF DC, LLC, a Delaware
limited liability company, hereinafter known as “Purchaser.”

WHEREAS, the Seller is the owner of certain real property located in Loudoun
County, Virginia, as more specifically shown in the plat attached hereto as
Exhibit A, known as Station View, located on the southwest corner of Route 772
(Old Ryan Road) and Route 645 (Croson Lane) and identified as Loudoun County Tax
Map 78, Parcel 21A and MCPI #120-28-5974, Loudoun County, Virginia, consisting
of approximately 7.47 acres, to be developed into FORTY SEVEN (47) townhome lots
(the “Lots”), together with all improvements constructed thereon and all rights
and appurtenances appertaining thereto, (the “Property”); and

WHEREAS, Seller desires to sell and Purchaser wishes to purchase the Property
upon the terms and conditions hereafter set forth.

NOW, THEREFORE, WITNESSETH: In consideration of the mutual promises and
covenants herein contained, Seller hereby grants to Purchaser the right to
purchase and the Purchaser agrees to purchase in fee simple the Property on the
following terms and conditions:

ARTICLE I

PURCHASE, PAYMENT AND PRICE

1.01 Property. Purchaser agrees to purchase the Property and Seller agrees to
sell and convey all of Seller’s right, title and interest in and to the Property
together with any and all improvements, appurtenances, rights, privileges and
easements benefiting, belonging, or pertaining to the Property and any right,
title and interest of Seller in and to the land lying in the bed of any street,
road or highway (open or proposed) in front of, adjoining or servicing the
Property including condemnation awards or payments in lieu thereof as a result
of change of grade, alignment or access rights (all of which shall be deemed
part of the Property for the purposes of this Agreement, but only to the extent
currently existing), pursuant to the terms and conditions hereof.



--------------------------------------------------------------------------------

1.02 Purchase Price. Subject to all of the terms and conditions of this
Agreement, Seller agrees to sell and Purchaser agrees to purchase the Property
at a price of TWO MILLION EIGHT HUNDRED FORTY THOUSAND AND NO/100THS DOLLARS
($2,840,000.00) (the “Purchase Price”), which shall be payable in cash at
settlement.

1.03 Price Adjustment. In the event that the final approved record plat, which
has been approved by all appropriate government authorities (the “Final Record
Plat”) together with federal and/or any other state or local approvals,
including wetlands and/or Virginia DEQ permits, does not permit the development
and construction of the number of Lots used to calculate the Purchase Price
(i.e., FORTY SEVEN (47) townhome Lots), at any time, then the Purchase Price
shall be appropriately adjusted downward, based upon a price of SIXTY THOUSAND
FOUR HUNDRED TWENTY FIVE AND 53/100THS DOLLARS ($60,425.53) per Lot so that the
total Purchase Price paid by Purchaser for the Property at settlement shall be
calculated based upon the total number of Lots permitted to be developed and
constructed on the Property.

ARTICLE II

DEPOSIT

2.01 Amount.

a. Within five (5) business days of the Effective Date, Purchaser shall deliver
to Curran & Whittington, PLLC, located at 15100 Washington Street, Suite 201,
Haymarket, VA 20169, (the “Escrow Agent”), a cash in the sum of ONE HUNDRED
THIRTY THOUSAND AND NO/100THS DOLLARS ($130,000.00), (the “Deposit”).

2.02 Release. The Deposit, unless previously returned to the Purchaser or
released to the Seller pursuant to the terms of this Agreement, shall be
credited to the Purchase Price at settlement and closing.



--------------------------------------------------------------------------------

Provided Purchaser does not terminate the Agreement at the expiration of the
Feasibility Study Period, and Seller has obtained Lender Approval as herein
defined, Escrow Agent shall, within three business days after receipt of a
vendor invoice from Seller, with a copy delivered to Purchaser, disburse
portions of the Deposit required to pay all normal and customary third party
costs, approved by Purchaser, which approval shall not be unreasonably withheld
or delayed, incurred subsequent to the Effective Date hereof and associated with
satisfying the pre-conditions set forth in Paragraph 5.01(e) below, provided
however, in no event shall disbursements hereunder exceed Fifty Thousand and
No/100ths Dollars ($50,000.00).

ARTICLE III

TITLE AND SURVEY

3.01 Title. The Seller covenants that at settlement and closing, it will be the
fee simple owner of the Property subject to all instruments forming the chain of
title to the Property that it will have full legal, beneficial, and equitable
ownership of the Property and that it will have the right and power to convey
the Property. The Property is to be sold and conveyed free of liens, and title
is to be good of record, merchantable and insurable. Title shall be fully
insurable under a full coverage advantage owner’s title policy issued by a
recognized title insurance company of Purchaser’s choice, at standard rates and
without requirement or exception subject, however, to all standard pre-printed
exceptions and to any easements, covenants, rights of way or declaration of
covenants of record that exist (the “Permitted Exceptions”). Prior to the
expiration of the Feasibility Study Period, Purchaser may order (a) a title
commitment (the “Title Commitment”)or other evidence of title to the Lots
acceptable to Purchaser in the amount of the Purchase Price, from a reputable
title insurance company (the “Title Company”), and (b) a physical survey
acceptable to the Title Company and Purchaser. Purchaser reserves the right to
approve or disapprove any and all exceptions to title and/or matters of survey
(the “Title Exceptions”), including without limitation, and whether or not of
record, liens, encumbrances, easements, restrictions, reservations, rights,
ingress from and egress to public thoroughfares, encroachments and claims, and
commencement of



--------------------------------------------------------------------------------

condemnation proceedings. On or before the expiration of the Feasibility Study
Period Purchaser shall give Seller notice (the “Purchaser’s Notice”) of any
Title Exceptions which are not satisfactory to Purchaser. As to any Title
Exceptions, Seller will advise Purchaser within ten (10) days of receipt of
Purchaser’s Notice as to which of said Title Exceptions it is willing to cure
(“Seller’s Notice”). In the event Seller is unwilling or unable to cure any
Title Exceptions, Purchaser may: (a) cancel this Agreement in which event it
shall be null and void and Escrow Agent, shall return to Purchaser the Deposit,
and the parties hereto shall have no further rights and obligations under this
Agreement, or (b) waive any item or items. Purchaser shall perfect its election
by providing notice to Seller; provided, however, that such election shall be
without prejudice to Purchaser’s right to cancel this Agreement and receive the
Deposit should the Seller unreasonably delay in removing or be unable to cure
any Title Exceptions it has agreed to cure. Failure to provide notice pursuant
to (a) or (b) above within three business days from receipt of Seller’s Notice
shall be deemed an election to waive a Title Exception.

Seller agrees not to encumber the title to or permit the encumbrance of title to
the Property after the Date of Execution of this Agreement unless required to
satisfy a precondition of settlement.

Seller agrees to sign such customary affidavits, indemnities or other documents
as reasonably necessary for the Title Company to delete the standard preprinted
exceptions from Purchaser’s title policy.

Notwithstanding anything to the contrary above, any deeds of trust, judgments,
unpaid state or federal taxes, inheritance taxes, unpaid real estate taxes, or
any other liens against the Property that can be cured by the payment of money
shall be first paid and released of record by the settlement agent or attorney
at settlement (if not sooner paid and released of record by Seller), utilizing
the proceeds paid by Purchaser at settlement.

The state of title at date of settlement and closing shall be the same as is
disclosed by the Title Examination, except as may be required to satisfy a
precondition of settlement and further except for those matters and approved by
Purchaser, or Seller shall be in default and Purchaser may exercise its remedies
pursuant to this paragraph or Paragraph 8.02 hereof.



--------------------------------------------------------------------------------

In the event this Agreement is terminated by Purchaser for reasons set forth
within this paragraph, Escrow Agent, shall promptly return the Deposit to the
Purchaser, after which neither party shall have any further liability to the
other hereunder, except for the indemnification of obligations set forth in
Paragraph 4.01.

ARTICLE IV

FEASIBILITY AND ENGINEERING

4.01 Feasibility Study Period. Seller agrees to provide to Purchaser, within
three (3) days of the date of this Agreement, copies of all plans, plats, tests,
approvals, current homeowners association documents, proffers, title work,
marketing report, environmental studies and soil studies, together with any and
all approvals received regarding the Lots within its possession (collectively,
the “Due Diligence Items”). Purchaser and its agents, representatives, employees
and consultants shall have the right to conduct, at Purchaser’s sole expense, a
review of the Due Diligence Items, such physical, environmental, engineering,
and feasibility studies (the “Feasibility Studies”) as Purchaser deems
appropriate in an effort to determine whether to proceed with the Closing.
During the feasibility study period, Purchaser and its agent, representatives,
employees and consultants shall have the right, during normal business hours and
from time to time after the Effective Date of this Agreement, to enter upon the
Property for the purpose of performing soil borings tests, engineering, and
topographic surveys and to make feasibility, zoning, marketing and economic
tests and studies upon or of the Property in order to determine whether the
Property is suitable for Purchaser’s needs. The feasibility study period shall
expire at 5 P.M. eastern standard time THIRTY (30) DAYS from the Effective Date
hereof (the “Feasibility Study Period”).

In the event the results of the aforesaid engineering, zoning, feasibility,
marketing and other tests and studies performed by or on behalf of Purchaser are
not, in Purchaser’s sole exclusive, and nonreviewable discretion, satisfactory
to Purchaser, Purchaser may at any time prior to expiration of the Feasibility
Study Period, upon



--------------------------------------------------------------------------------

written notice to Seller, terminate this Agreement, after which event Escrow
Agent, shall return the Deposit to the Purchaser and neither party shall have
any further liability to the other hereunder except as required by this
Paragraph.

Purchaser agrees to restore the Property to the extent changed by the Purchaser
or its agents, at its sole expense, to the extent reasonably possible, to its
condition as of the Effective Date of this Agreement if this Agreement does not
go to settlement due to Purchaser’s termination or default hereunder.

In the event Purchaser, its agents, representatives, employees or consultants,
enter upon the Property for the purpose contained herein, Purchaser agrees to
promptly pay for all expenses thereof and further agrees to indemnify Seller
from and against any and all loss, damage or claim resulting from the negligence
of this Purchaser, its agents, representatives, employees or consultants.

4.02 Title Report and Engineering. In addition to any other plans Seller is
obligated to deliver to Purchaser under this Agreement, Seller shall deliver to
Purchaser without cost to Purchaser, within three (3) days after the Effective
Date copies of all of the following (collectively, the “Documents”) to the
extent that the Documents are in the possession or control of Purchaser:
(a) preliminary title report for the Property, together with a copy of all
documents listed as exceptions in such report of title; (b) topographic surveys
of the Property; (c) the engineering drawings for the water lines and for the
street improvements for the Property; (d) level one environmental assessment for
the Property; (e) traffic studies of the Property; (f) any other engineering
plans, engineering studies, soil studies, soil tests, appraisals, surveys, or
any other test results, plats, plans or studies Seller may have which relate to
the Property, and (g) the approved preliminary plan, final plan and proposed
record plat. Seller shall also certify to Purchaser that all such surveys, test
results, plats, plans or studies have been or will by settlement and closing be
paid for in full.



--------------------------------------------------------------------------------

ARTICLE V

PRE-CONDITIONS OF SETTLEMENT

5.01 Pre-Conditions. Should settlement not be completed on or before August 1,
2010 (“Outside Closing Date”), as a result of any pre-condition of settlement
not being satisfied, Purchaser, at its sole discretion, may (i) terminate this
Agreement in its entirety; or (ii) waive such pre-condition and proceed to
settlement. Should this Agreement be terminated pursuant to this paragraph,
Escrow Agent, shall return the remaining portion of the Deposit to the Purchaser
and thereafter the parties shall have no further obligation pursuant to this
Agreement, except for the indemnification obligations set forth in Paragraph
4.01. The pre-conditions of settlement are as follows:

a. No governmental action or inaction (such as but not limited to the imposition
of a sewer, water or building permit moratorium shall have been taken, or shall
have been publicly announced to be taken, by any applicable governmental
authority, which; would increase the cost of, or materially increase the
processing time for obtaining all necessary permits or utilities required for
the construction, sale and occupancy of residential dwellings on the Property;
would materially increase the cost of or materially delay construction of
residential dwellings on the Property; or which prevent the residential dwelling
units to be constructed on the Property from being connected to a public sewer
and water system (subject to the payment of tap fees and obtaining the customary
permits).

b. Title to the Property is as required by Paragraph 3.01 hereof;

c. The Final Record Plat, materially consistent with Exhibit A attached hereto,
approving no less than FORTY FIVE (45) townhome Lots, has been recorded or is
ready for recordation, subject only to the posting of applicable bonds, among
the land records of Loudoun County, Virginia.

d. All material representations, warranties and covenants of Seller contained
within this Agreement are true and correct;

e. All offsite easements, if any, necessary for the development of the Property
to include complete access to the property as well as any sight, water, sewer,
and stormwater management easements shall be in place.



--------------------------------------------------------------------------------

f. Development permits, or their equivalent, have been issued or are ready to be
issued, subject only to the posting of applicable bonds, for the Development of
the Lots. All federal, state and/or local wetlands and Virginia DEQ, if
applicable, approvals and permits shall be in place or are ready to be issued,
subject only to the posting of applicable bonds, allowing the development and
construction of the FORTY-FIVE (45) townhomes on the Property consistent with
the Final Record Plat.

ARTICLE VI

CLOSING AND POSSESSION

6.01 Conveyance. Settlement and closing hereunder shall be held within TEN
(10) business days after all pre-conditions of settlement are satisfied, or no
later than the Outside Closing Date if Purchaser elects to proceed with
settlement if a pre-condition has not been satisfied. Settlement and closing
shall be conducted at the offices of Potomac Settlement Services, Inc., located
at 15100 Washington Street, Suite 201, Haymarket, Virginia 20169 or by such
other agent or attorney designated by Purchaser in writing to Seller. Purchaser
shall provide written notice to Seller of the exact time, date and place of
settlement at least five (5) business days prior thereto. Copies of all closing
documents to be executed and delivered by either Seller or Purchaser at closing,
together with a proposed closing statement, shall be delivered to Seller and
Seller’s attorney and to Purchaser and Purchaser’s attorney for review at least
two (2) business days prior to the scheduled closing date.

6.02 Deed of Conveyance. At settlement Seller shall execute and deliver into
settlement a Special Warranty Deed in proper form for recording among the land
records of Loudoun County, Virginia. The cost of the preparation of the deed of
conveyance, Seller’s attorney’s fees, a reasonable settlement fee, costs
pertaining to payoff and release of existing trusts and liens, agricultural
transfer tax for years through the year of closing, front foot benefit or
similar charges roll back or similar taxes (if applicable) and grantor’s tax
shall be paid by the Seller. Purchaser shall pay all expenses of examination of
title , Purchaser’s attorney’s fees and title insurance premiums, if any and all
other transfer and recording taxes.



--------------------------------------------------------------------------------

6.03 Taxes and Assessments. Seller shall pay or credit against the Purchase
Price (a) all delinquent real estate taxes, front foot benefit charges or
similar charges (the “Real Estate Taxes”), together with penalties and interest
thereon, (b) all assessments which are a lien against the Property as of the
date of closing, both current and reassessed, which are due and payable on or
before closing, (c) all use recoupment taxes (agriculture or otherwise) for
years through the year of closing, if any, and (d) all real estate taxes for
years prior to the closing. The proration of undetermined taxes shall be based
on a 365-day year and on the last available tax rate and valuations, giving
effect to applicable exemptions, recently voted millage, change in tax rate or
valuation, etc., whether or not officially certified. It is the intention of the
parties in making this tax proration for Purchaser to pay to Seller at closing
the amount which Seller remitted, or will be required to remit, to the
appropriate collector of taxes for the period of time after the closing date
hereof. Should the Property be taxed as part of a larger parcel, the proration
shall be based on the acreage of the Property versus the acreage of the larger
parcel. Upon making the proration provided for herein, Seller and Purchaser
agree that the amount so computed shall be subject to later adjustments should
the amount credited at closing be incorrect based upon actual tax bills received
by Purchaser after closing. Seller hereby represents and warrants to Purchaser
that (i) all assessments now a lien are shown on the public records of the
collector of real property taxes, (ii) no improvements have been installed by
public authority or Seller, the costs of which are to be assessed against the
Property in the future, and (iii) Seller has not been notified orally or in
writing of possible future improvements by public authority, any part of the
cost of which would or might be assessed against the Property.

6.04 Future Encumbrances. Seller agrees that from the date of execution hereof
by Seller, Seller may not further encumber the Property other than the necessary
easements provided in Article V of this Agreement without the written consent of
the Purchaser, which consent will not be unreasonably withheld.



--------------------------------------------------------------------------------

6.05 FIRPTA. Seller hereby represents and warrants to Purchaser that Seller is
not a “foreign person” within the meaning of Section 1445 of the Internal
Revenue Code of 1986, and Seller further agrees, at closing, if requested, to
furnish Purchaser an affidavit to this effect complying with the provisions of
Section 1445 of the Internal Revenue Code.

6.06 Performance. The delivery to settlement attorney or agent of the cash
payment, the executed deed of conveyance, and all other documents and
instruments required to be delivered by either party to the other by the terms
of this Agreement shall be deemed to be good and sufficient tender of
performance of the terms hereof. Seller shall give possession of the Property at
the time of payment of Purchase Price and delivery of the appropriate deed of
conveyance.

ARTICLE VII

DECLARATION OF COVENANTS

7.01 Declaration of Covenants. The Property is not currently subject to a
declaration of covenants, conditions and restrictions or similar document.

ARTICLE VIII

DEFAULT

8.01 Purchaser. In the event Purchaser shall default with respect to its
obligations to proceed to full and final settlement on the Property, and if
Seller is ready, willing and able to perform, then Seller shall give written
notice to Purchaser, with a copy to the Escrow Agent, that said default shall be
cured within ten (10) days of Purchaser’s receipt of such notice. If Purchaser
fails to cure the default within such ten (10) day cure period, then as the
Seller’s fixed, agreed and liquidated damages, and as Seller’s sole remedy, the
Deposit shall be paid to the Seller and thereafter the parties shall be relieved
of all further liability and obligation under this Agreement, excluding,
however, the indemnification obligations under Paragraph 4.01, which shall
survive such termination. The parties hereto agree that if Purchaser defaults on
its obligations and fails to cure such default within the ten (10) day cure
period, the actual damages thereby incurred by Seller would be difficult to
measure and the receipt of the Deposit by Seller would in such circumstances
represent reasonable compensation to Seller on account thereof.



--------------------------------------------------------------------------------

8.02 Seller. In the event Seller fails to perform or breaches any of its
representations, warranties, covenants or obligations to be performed by Seller,
the Purchaser shall give to the Seller written notice, with a copy to the Escrow
Agent, that such default shall be cured within ten (10) days for its failure to
convey the Property or thirty (30) days of Seller’s receipt of such notice for a
any other default. If Seller fails to cure the default within the applicable ten
(10) or thirty (30) day cure period, to Purchaser’s reasonable satisfaction,
then, at Purchaser’s sole option, it shall either (i) terminate this Agreement,
whereupon the Seller shall return the entire Deposit to the Purchaser as full
liquidated damages and as its sole remedy, in lieu of any other claims or causes
of action which may be available to Purchaser at law or in equity by reason of
such default by Seller, after which event neither party shall have further
liability hereunder, or (ii) pursue the remedy of specific performance except
where Lender Approval has not been obtained, or (iii) waive such breach and
proceed with settlement of the Property.

ARTICLE IX

AGENTS AND COMMISSION

9.01 Liability. Seller and Purchaser each warrant to the other that neither has
dealt with any agent, broker or finder with respect to the transaction
contemplated by this Agreement. In the event that any claim for commission or
finder’s fee is brought by any person or entity as a consequence of the
transaction contemplated hereby, then the party whose acts gave rise to such
claim shall hold harmless the other party against any loss, cost or expense of
any nature, including but not limited to, court costs and reasonable attorney’s
fees arising as a consequence of the claim for the commission or fee.



--------------------------------------------------------------------------------

ARTICLE X

CONDEMNATION

10.01 Notice and Award. Seller agrees to give Purchaser prompt notice of any
actual or threatening taking of all or any portion of the Property by
condemnation or eminent domain prior to the date of closing hereunder. In the
event that prior to closing hereunder there shall occur a taking by condemnation
or eminent domain or a proposed conveyance to a condemning authority in lieu of
condemnation of all or any material portion of the Property, then Purchaser, at
its option, may either (i) terminate this Agreement by written notice to Seller
whereupon the Escrow Agent shall return the Deposit to Purchaser and the parties
shall not be further obligated to each other pursuant to this Agreement, except
for the indemnification obligations set forth in Paragraph 4.01, or (ii) proceed
to closing hereunder, with a reduction in the Purchaser Price, equal to SIXTY
THOUSAND FOUR HUNDRED AND TWENTY-FIVE AND 53/100THS DOLLARS ($60,425.53) per Lot
for each Lot lost incident to the condemnation or to be lost pursuant to a
threatened condemnation.

ARTICLE XI

SELLER’S REPRESENTATIONS

11.01 General. Seller hereby represents, warrants and covenants to Purchaser
that Comstock Station View L.C., a Virginia limited liability company, is a duly
organized and validly existing corporation under the laws of the Commonwealth of
Virginia qualified to do business in the Commonwealth of Virginia and in good
standing; that Seller has the power as a limited liability company to execute
and perform this Agreement; that all necessary consents and approvals from the
Seller have been obtained; and that the person executing this Agreement on
behalf of Seller is duly empowered to bind Seller to perform its obligations
hereunder. Copies of any necessary approvals are to be furnished by Seller upon
written request by Purchaser.

11.02 Specific. In addition to any other warranty made in connection with this
Agreement, the Seller warrants and agrees (a) that the Seller is the fee simple
owner of all of the Property which shall be sold to and acquired by Purchaser
under this Agreement and at settlement will be the fee simple owner of the
Property, and has no knowledge of off-record or undisclosed interest in the
Property, and, with exception to



--------------------------------------------------------------------------------

the deed of trust secured against the Property, to Seller’s knowledge and
belief, the Property has no other liens and encumbrances other than as shall be
disclosed by a proper title search conducted incident to 3.01 hereof by
Purchaser ; (b) that Seller has not received written notice that the Property is
subject to any unrecorded restrictive covenant or equitable servitude of any
kind which would in any way limit the free choice of the Purchaser with respect
to the nature or location of homes to be constructed on the Property, except as
provided herein; (c) that to the best of Seller’s knowledge and belief: The
Property does not contain any hazardous substance, the Seller has not conducted
or authorized the generation, transportation, storage, treatment or disposal at
the Property of any hazardous substance other than is customary resulting from
construction on surrounding properties; that the Seller has not received any
written notice of, and has no knowledge that, any government authority or any
employee or agent thereof, or any private citizen, making a claim that there is
a presence, release, threat of release, placement on or in the Property, or the
generation, transportation, storage, treatment or disposal at the Property, of
any hazardous substance; to the best of Seller’s knowledge and belief nor has
any “clean-up” of the Property occurred pursuant to the Environmental Laws (as
hereinafter defined) which could give rise to liability on the part of Purchaser
to reimburse any governmental authority for the costs of such clean-up or a lien
or encumbrance on the Property. For purposes of this paragraph, “hazardous
substance” means any materials in violation of any applicable environmental laws
or regulations including, but not limited to, Section 103 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C., 9601 et seq.,
any “superlien” laws, any “superfund” laws, or similar federal, state or local
laws, or any successor statutes thereto (the Environmental Laws”); (d) that to
the best of Seller’s actual knowledge, the Property does not contain levels of
natural asbestos unacceptable to any local, state or federal authority; (e) that
to the best of Seller’s actual knowledge, the Property has not been used as a
grave site or fill or borrow area; (f) no suit, actions, arbitration or legal,
administrative or other proceeding is pending or has been threatened against the
Property, or against Seller with respect to



--------------------------------------------------------------------------------

the Property, which, if adversely determined, could prevent or impair the
ability of Seller to perform this Agreement or restrict Purchaser’s use or
development of the Property, or any part thereof, except as set forth in
Paragraph 15.01; (g) no bankruptcy, insolvency, rearrangement, or similar action
or proceeding, whether voluntary or involuntary, is pending or threatened
against Seller and Seller has no immediate intention of filing or commencing any
such action or proceeding; (h) that Seller has granted no person any contract
right or other legal right to the use of any portion of the Property or to the
furnishing or use of any facility or amenity on or relating solely to the
Property; (i) Seller has not received any written notice that any part of the
Property is subject to a right of first refusal which has not been waived or
other right which Seller, or any predecessor in title, may have granted to other
persons or parties as to the Property, or any part thereof, whether written or
verbal; (j) that no written notice has been received by Seller that any
governmental or quasi-governmental agency or authority intends to commence
construction of any special or off-site improvements or impose any special or
other assessment against the Property, or any part thereof; (k) that the
Property is not located within a flood hazard area or wetland except as
referenced and disclosed on the Wetlands Permit attached hereto as Exhibit B;
(l) that Seller has not received any written notice alleging that it or the
Property to be, or that with due notice or lapse of time or both it or the
Property will be, in breach of default of any lawful statute, ordinance or
regulation of the United States, State, County or City applicable to the Lots
(“Legal Requirement”) which could materially adversely affect the ability of
Seller to perform this Agreement or restrict Purchaser’s use or construction of
residential homes on the Lots; and (m) that the execution of this Agreement will
not conflict with or result in a breach of any of the terms or provisions of,
constitute a default under, or cause or allow an acceleration of any note,
mortgage, deed of trust, loan agreement or other document, instrument or
agreement to which Seller is a party or by which the Property is encumbered or
affected, except as otherwise disclosed in Paragraph 15.01.



--------------------------------------------------------------------------------

11.03 Mechanic’s Liens. All contractors, subcontractors, laborers, and
materialmen who are or did perform work upon or furnish labor or materials at
Seller’s request to improve or benefit the Property prior to settlement have
been or will be paid in full by Seller on or before the date of each settlement.
Seller will execute at closing the necessary affidavits and other documents
reasonably required by Purchaser’s title insurance company to eliminate from its
title policy any exceptions to filed or unfiled mechanic’s liens arising from
any act of Seller or its subcontractors. Should at any time after settlement and
closing a notice of intent to file a mechanic’s lien or a mechanic’s lien be
filed against the Property arising from any act of Seller or its contractors,
subcontractors, laborers or materialmen, Seller shall, within thirty (30) days
of written notifications from Purchaser to Seller of the filing of such notice
or lien, cause said notice or lien to be withdrawn or released of record, either
by payment in full of all sums represented by said lien or by statutory bonding.
Seller shall indemnify and hold Purchaser harmless against all costs and
expenses (including reasonable attorney’s fees) incurred by Purchaser for
Seller’s failure to do so.

11.04 Zoning. Seller shall immediately provide Purchaser with written notice of
any and all special zoning limitations or other restrictions with regard to the
Property including, without limitation, restrictions (if any) relating to
fencing, bike paths, walking paths, park areas, reserves, house sizes, garages,
basements, no-build zones, lighting or other similar items. All such limitations
or restrictions shall be subject to Purchaser’s approval which shall not be
unreasonably withheld.

11.05 Indemnification. Seller shall, and hereby does indemnify, protect and hold
harmless the Purchaser of, and from, any and all liability and all loss, damage
and expense including judgments, costs and attorney’s fees by reason of a
material breach of Seller’s representations or warranties.

11.06 Affidavit. All of the foregoing covenants, warranties and representations
will be effective, repeated and true at the time of settlement and closing and
Seller will provide an affidavit to that effect.



--------------------------------------------------------------------------------

11.07 Survival. The warranties set forth above shall be materially true and
accurate as of the date of Closing and will survive the conveyance of the
Property to Purchaser for a period of nine months and will be for the benefit of
the Purchaser and its successors and/or assignees.

ARTICLE XII

PURCHASER’S REPRESENTATIONS

12.01 General. Purchaser hereby represents, warrants and covenants to Seller
that Purchaser is a duly organized and validly existing limited liability
company under the laws of Delaware, qualified to do business in the Commonwealth
of Virginia and in good standing; that Purchaser has the power to execute and
perform this Agreement; that all necessary consents and approvals from the
Purchaser have been obtained; and that person executing this Agreement on behalf
of Purchaser is duly empowered to bind Purchaser to perform its obligations
hereunder. Copies of any necessary approvals are to be furnished by Purchaser
upon written request by Seller.

12.02 Indemnification. Purchaser shall, and hereby does indemnify, protect and
hold harmless the Seller of, and from, any and all liability and all loss,
damage and expense including judgments, costs and attorney’s fees by reason of a
material breach of Purchaser’s representation or warranties.

12.03 Survival. The warranties set forth above will survive the conveyance of
the Property to Purchaser and will be for the benefit of the Seller and its
successors and/or assignees.

ARTICLE XIII

ESCROW AGENT

13.01 Name. For the purposes of this Agreement the term “Escrow Agent” shall
mean Curran & Whittington, PLLC., 15100 Washington Street, Suite 201, Haymarket,
Virginia 20169. Unless otherwise provided herein, any funds deposited with the
Escrow Agent will be placed in a separate interest bearing escrow account. All
interest earned thereon shall be considered part of the Deposit.



--------------------------------------------------------------------------------

13.02 Liability. The Escrow Agent shall have no liability, personal or
otherwise, absent gross negligence, fraud or willful misconduct on account of
its duties hereunder or in acting upon any signature, notice, demand, request,
waiver, consent, receipt or other paper or document believed by Escrow Agent to
be genuine.

13.03 Direction. In the event the Escrow Agent is in doubt as to its duties and
liabilities under the provisions hereof, the Escrow Agent may, in its sole
discretion, continue to hold the monies or instruments which are the subject of
this escrow until the parties hereto mutually agree in writing to disbursement
thereof, or until a judgment of a court of competent jurisdiction shall
determine the rights of the parties hereto, or Escrow Agent may deposit all
monies and/or instruments then held pursuant to this Agreement with the clerk of
the court having jurisdiction over the Property, and upon notifying all parties
concerning such actions, all liability on the part of the Escrow Agent shall
fully cease and terminate, except to the extent of accounting for any monies or
instruments heretofore delivered out of escrow.

13.04 Indemnification. Seller and Purchaser shall jointly and severally defend,
indemnify and hold harmless the Escrow Agent against and from any such liability
and any and all costs, including attorney’s fees, in connections with this
Purchase Agreement.

ARTICLE XIV

SUBDIVISION

14.01 Subdivision. Subject to Paragraph 2.02 of this Agreement, Seller shall
have the responsibility at its expense for administering, managing, directing
and achieving the preparation, submission and governmental approval of all the
plans to allow for the subdivision and development of the Property into
approximately FORTY-SEVEN (47) townhome Lots (“Development Plans”). The Seller
represents and warrants that the final draft record plat has been submitted to,
but not yet approved by, Loudoun County, Virginia, and is attached hereto as
Exhibit A. The Final Record Plat shall not be materially amended/modified from
what is depicted in Exhibit A, or otherwise provided for herein. If the Final
Record Plat is requested to be modified,



--------------------------------------------------------------------------------

Seller shall provide the County’s comments and requested changes to Purchaser,
upon receipt of which Purchaser shall have three business days to provide
written confirmation to Seller that Purchaser either accepts the County’s
comments or rejects the County’s comments. If Purchaser accepts the County’s
comments, the Parties shall, subject to satisfaction of the terms and conditions
contained herein, proceed to settlement as provided in Paragraph 6.01. If
Purchaser rejects the County’s comments, Seller shall return the remaining
portion of the Deposit to Purchaser, and neither party shall any further rights
or responsibilities under this Agreement. Upon receipt of approval of the Final
Record Plat, and if requested by Purchaser, the Development Plans shall be
submitted by the Seller to Loudoun County for permits in a commercially
reasonable manner and as soon as possible thereafter, the Final Record Plat
shall be submitted for recordation. The Purchaser agrees to pay all customary
fees and to post the customary bonds incident thereto. Seller agrees no work
will be commenced pursuant to said plans and permits without Purchaser’s written
consent, until after settlement and closing. In the event settlement and closing
does not occur for any reason, Seller agrees to assist in having any bonds,
letters of credit and/or escrows released, including but not limited to
immediately replacing any such bonds, letter(s) of credit and/or escrows. Any
right of Seller in all plans, approvals, permits and related engineering shall
be assigned at no cost to Purchaser at settlement. Seller agrees to cooperate
and execute any documents reasonably required to accomplish said assignment.

14.02 “AS-IS” SALE OF PROPERTY. Subject to the express terms and provisions of
this Agreement, the Property shall be sold and conveyed in its “as is, where is”
condition, with all faults, on the Closing Date, without any representations or
warranties whatsoever, express or implied, with all representations and
warranties hereby waived by Purchaser except as otherwise specifically set forth
herein. PURCHASER ACKNOWLEDGES AND AGREES THAT EXCEPT AS OTHERWISE SET FORTH IN
THIS AGREEMENT, THE PROPERTY IS TO BE TRANSFERRED BY SELLER TO PURCHASER “AS IS,
WITH ALL FAULTS”, AND IN ITS CURRENT



--------------------------------------------------------------------------------

CONDITION. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY
CONTAINED HEREIN, NEITHER SELLER NOR ANY AGENT, EMPLOYEE OR OTHER REPRESENTATIVE
OF SELLER (OR PURPORTED AGENT, EMPLOYEE OR OTHER REPRESENTATIVE OF SELLER) HAS
MADE (i) ANY GUARANTEE, REPRESENTATION, OR WARRANTY, EXPRESS OR IMPLIED (AND
SELLER SHALL NOT HAVE ANY LIABILITY WHATSOEVER) AS TO THE VALUE, USES,
HABITABILITY, CONDITION, DESIGN, OPERATION, FINANCIAL CONDITION OR PROSPECTS, OR
FITNESS FOR PURPOSE OR USE OF THE PROPERTY (OR ANY PART THEREOF) OR THE PROPERTY
INFORMATION, OR (ii) ANY OTHER GUARANTEE, REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY PORTION OF THE PROPERTY (OR ANY PART
THEREOF) OR THE PROPERTY INFORMATION. FURTHER, SUBJECT TO THE EXPRESS TERMS AND
PROVISIONS OF THIS AGREEMENT, SELLER SHALL HAVE NO LIABILITY FOR ANY LATENT,
HIDDEN OR PATENT DEFECT AS TO THE PROPERTY OR THE FAILURE OF THE PROPERTY, OR
ANY PART THEREOF, TO COMPLY WITH ANY APPLICABLE LAWS AND REGULATIONS. IN
PARTICULAR, SUBJECT TO THE EXPRESS TERMS AND PROVISIONS OF THIS AGREEMENT,
PURCHASER ACKNOWLEDGES AND AGREES THAT THE “PROPERTY INFORMATION” PROVIDED UNDER
THIS AGREEMENT (AND ANY OTHER INFORMATION PURCHASER MAY HAVE OBTAINED REGARDING
IN ANY WAY ANY OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ITS OPERATIONS OR
ITS FINANCIAL HISTORY OR PROSPECTS FROM SELLER OR ITS AGENTS, EMPLOYEES OR OTHER
REPRESENTATIVES) IS DELIVERED TO PURCHASER AS A COURTESY, WITHOUT REPRESENTATION
OR WARRANTY AS TO ITS ACCURACY OR COMPLETENESS, AND NOT AS AN INDUCMENT TO
ACQUIRE THE PROPERTY; THAT NOTHING CONTAINED IN SUCH DELIVERIES SHALL CONSTITUTE
OR BE DEEMED TO BE A GUARANTEE, REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
IN ANY REGARD AS TO ANY OF THE PROPERTY (EXCEPT AS EXPRESSLY PROVIDED HEREIN);
AND THAT



--------------------------------------------------------------------------------

PURCHASER IS RELYING ONLY UPON THE PROVISIONS OF THIS AGREEMENT AND ITS OWN
INDEPENDENT ASSESSMENT OF THE PROPERTY AND ITS PROSPECTS IN DETERMINING WHETHER
TO ACQUIRE THE PROPERTY.

ARTICLE XV

MISCELLANEOUS

15.01 Lender Approval. Seller’s obligations under this Agreement are conditioned
upon obtaining lender approval to release in full the existing deed of trust
secured against the Property upon payment of the Purchase Price (“Lender
Approval”). Seller agrees to diligently pursue Lender Approval. In the event
Seller fails to obtain Lender Approval , and provide written evidence
satisfactory to Purchaser of said approval within TEN (10) days after the
expiration of the Feasibility Study Period, either party shall have the right to
terminate this Agreement and the Deposit shall be immediately returned to
Purchaser and the parties shall have no liability to each other.

15.02 Notice. All notices and other communications hereunder shall be in writing
and be deemed duly given if personally delivered, electronically delivered(so
long as followed by overnight delivery by a recognized national carrier),
telecopied with proof of receipt(so long as followed by overnight delivery by a
recognized national carrier) or mailed by certified mail, return receipt
requested, postage prepaid;

 

if to Seller to:

   Comstock Station View L.C.    11465 Sunset Hills Road, Fifth Floor    Reston,
Va 20910    ATTN: Ms. Elena Garrison    Telecopier #703.760.1520    E-mail:
egarrison@comstockhomebuilding.com

with a copy to:

   Comstock Station View L.C.    11465 Sunset Hills Road, Fifth Floor    Reston,
Va 20910    ATTN: Mr. Christopher Clemente    Telecopier #703.760.1520   
E-mail: cclemente@comstockhomebuilding.com

and a copy to:

   Comstock Station View L.C.    11465 Sunset Hills Road, Fifth Floor    Reston,
Va 20910    ATTN: Mr. Jubal Thompson, Esquire    Telecopier #703.760.1520   
E-mail: jthompson@comstockhomebuilding.com



--------------------------------------------------------------------------------

   and

And if to Purchaser to:

   M/I Homes of DC, LLC    c/o M/I Homes, Inc.    3 Easton Oval, Suite 500   
Columbus, OH 43219    Attn: Robert H. Schottenstein    telecopier #614-418-8080
   Email:

with a copy to:

   M/I Homes of DC, LLC    c/o M/I Homes, Inc.    3 Easton Oval, Suite 500   
Columbus, OH 43219    Attn: Thomas Mason, Esquire    telecopier #614-418-8622   
Email:

and a copy to:

   M/I Homes of DC, LLC    21355 Ridgetop Circle, Suite 220    Sterling,
Virginia 20166-6503    Attn: Dennis Kelleher    telecopier #(703) 404-3040

The parties hereto shall be responsible for notifying each other of any change
of address.

15.03 Financial Accounting. Seller recognizes that Purchaser is subject to the
requirements of Revised Interpretation No. 46 (“FIN 46R”), Consolidation of
Variable Interest Entities, an authoritative accounting pronouncement issued by
the Financial Accounting Standards Board. Seller will reasonably cooperate with
Purchaser with Purchaser’s obligation, if any, to comply with the financial
reporting requirements of FIN 46R.

15.04 Survival. The provisions hereof shall survive the execution and delivery
of the deed(s) executed hereunder for a period of six months and shall not be
merged therein.

15.05 Assignment. The principals to the Agreement mutually agree that the
benefits hereunder are not assignable by either party without the written
consent of the other party. Notwithstanding the foregoing, Purchaser shall have
the right to assign this Agreement to a limited liability company, partnership,
corporation, or other entity in which Purchaser owns a membership, partnership
or other equity interest. Additionally, Purchaser may assign its right to
purchase certain Lots to other residential home builders and Seller shall not
unreasonably withhold or delay consent of such an assignment.



--------------------------------------------------------------------------------

15.06 Construction of Agreement.

a. This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

b. Titles to paragraphs and subparagraphs are for convenience only and are not
intended to limit or expand the covenants and obligations expressed thereunder.

c. Time shall be of the essence with regard to all terms and conditions of this
Agreement.

d. This Agreement contains the entire agreement among the parties hereto with
respect to the Property. No change or modification of this Agreement, or any
waiver of the provisions hereof, shall be valid unless same is in writing and
signed by the parties hereto.

e. Waiver of performance or satisfaction of timely performance or the
satisfaction of any condition, covenant, requirement, obligation or warranty by
one party shall not be deemed a waiver of the performance or satisfaction of any
other condition, covenant, requirement, obligation or warranty unless
specifically consented to in writing.

f. In the event any moratorium on building residences is imposed by any
governmental entity, the Purchaser shall be entitled to extend all time periods
imposed in this Agreement by a period equal to the length of the moratorium,
provided, that if such moratorium shall extend beyond six (6) months from the
date of settlement and closing provided for herein, either party may terminate
this Agreement, in which event the Deposit shall be forthwith returned to
Purchaser and both parties shall be released of all further liability or
obligation hereunder.



--------------------------------------------------------------------------------

g. It is the intention of the parties hereto that all questions with respect to
the construction of this Agreement and the rights or liabilities of the parties
hereunder shall be determined in accordance with the laws of the Commonwealth of
Virginia.

h. Any date specified in this Agreement which is a Saturday, Sunday or legal
holiday, shall be extended to the first regular business day after such date
which is not a Saturday, Sunday or legal holiday. Any reference herein to the
singular shall include the plural and vice versa and reference to the male,
female or neuter gender shall include reference to all other genders.

i. This Agreement represents the result of bargaining and negotiations between
the parties and of a combined draftsmanship effort. Consequently, Seller and
Purchaser expressly waive and disclaim, in connection with the interpretation of
this Agreement, any rule of law requiring that ambiguous or conflicting terms be
construed against the party whose attorney prepared this Agreement or any
earlier draft of this Agreement.

j. Nothing contained herein is intended to create, nor shall it ever be
construed to make, Seller and Purchaser partners or joint ventures.

k. Approvals granted hereunder by Purchaser are solely for its own benefit and
shall not be relied upon by third parties or impose any liability upon Purchaser
as to the accuracy or sufficiency of the item or matter being approved.

l. In the Event that full performance under this Agreement has not occurred
within ten (10) years of the date hereof, this Agreement shall terminate and be
of no further force and effect, with the Deposit being returned to Purchaser.

15.07 Duration and Acceptance of Offer. Should this Agreement be ratified by one
party prior to submission to the other party, Purchaser’s offer to purchase or
Seller’s offer to sell, as the case may be, shall remain open for
                     (            ) days after ratification by the first party
to do so. Should the other party not ratify this Agreement within said
                     (            ) day period, the offer to purchase or sell,
as the case may b, is withdrawn and this Agreement shall be null and void.



--------------------------------------------------------------------------------

15.08 Severability. In the event that any part or all of any term, covenant,
condition, agreement, provision or section of this Agreement shall be adjudged
invalid or unenforceable by a court of competent and final jurisdiction, the
same shall be severable from the remainder of this Agreement and this Agreement
shall not terminate or be deemed void or voidable, but shall continue in full
force and effect and there shall be substituted for such invalid provision a
like, but legal and enforceable, provision which most nearly accomplishes the
intention of the parties hereto, and if no such provision is available, the
remainder of this Agreement shall be enforced. If such term, covenant,
condition, agreement, provision or section of this Agreement is adjudged invalid
due to its scope or breadth, such item shall be deemed valid to the extent of
the scope or breadth permitted by law.

15.09 Effective Date. The date on which this Agreement is accepted by the last
party to accept and sign the Agreement shall be inserted as the effective date
of this Agreement under the first paragraph hereof.

15.10 WITNESS the following signatures and seals:

 

      SELLER:       COMSTOCK STATION VIEW LC,       a Virginia limited liability
company       By: Comstock Homebuilding Companies, Inc.       Its manager
Witness:        

 

    By:  

 

      Name:   Christopher Clemente Date:  

 

    Title:   Chief executive Officer



--------------------------------------------------------------------------------

      PURCHASER:       M/I HOMES OF DC, LLC,       a Delaware limited liability
company Witness:        

 

    By:  

 

      Name:   Date:  

 

    Title:  